Citation Nr: 1503027	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-19 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease, lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for left knee with osteoarthritis/degenerative changes, previously evaluated as fracture, closed, junction, middle lower third of left tibia and fibula.

3.  Entitlement to a compensable rating for pulmonary embolus secondary to deep venous thrombosis.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to May 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2010 and September 2011 rating decisions of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

On various VA examinations of record, the Veteran has reported that his service-connected disabilities prevent him from being able to work.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part of an initial rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 477 (2009).  In light of Rice, the issue of entitlement to TDIU has been raised by the record and is within the jurisdiction of the Board.

The issues of entitlement to a compensable rating for pulmonary embolus, and for TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine has been manifested with forward flexion of the thoracolumbar spine to no less than 75 degrees and a combined range of motion of the thoracolumbar spine to no less than 205 degrees, considering pain and other factors; neither muscle spasm nor guarding has been severe enough to cause abnormal gait or abnormal spinal contour; no neurological abnormalities, other than service-connected radiculopathy of the lower extremities, have been shown; and, neither ankylosis nor incapacitating episodes due to intervertebral disc syndrome (IVDS) have been shown.

2.  The Veteran's left knee disability, diagnosed as osteoarthritis, has been manifested by complaints of pain and weakness; flexion to at least 90 degrees and extension to zero degrees has been shown, with no recurrent subluxation or ligament instability, and no tibia or fibula impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2014).

2.  The criteria for a rating in excess of 10 percent for left knee with osteoarthritis/degenerative changes, previously evaluated as fracture, closed, junction, middle lower third of left tibia and fibula, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261, 5262 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters dated in September 2009, January 2011, and June 2011 satisfied the duty to notify provisions.  The letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability ratings.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in May 2009, January 2011, July 2011, and January 2014.  

The Board finds that the VA examination reports, taken together, are adequate to rate the Veteran's disabilities as they contain sufficient information to rate the disabilities, including the Veteran's reported symptoms and evidence of functional loss and limitations as appropriate. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

Increased Ratings

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment. 38 C.F.R. § 4.7.  Any reasonable doubt is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Other factors for considerations include excess fatigability, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca, at 206-07. 

Degenerative arthritis, degenerative joint disease, established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved.  

When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a Diagnostic Code for limitation of motion, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5003.



Lumbar Spine

Service connection for degenerative disc disease of the lumbar spine was granted in a June 2009 rating decision.  An initial 10 percent rating was assigned from June 2007.  The Veteran filed his current claim for an increased evaluation in September 2009.

Under General Rating Formula for Diseases and Injuries of the Spine; the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least one week, but less than 2 weeks during the past 12 months is rated 10 percent; incapacitating episodes having a total duration of at 2 weeks, but less than 4 weeks during the past 12 months is rated 20 percent; incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months is rated 40 percent; and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months is rated 60 percent.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

On VA examination in May 2009, the Veteran reported a dull, achy pain that radiated from his lower back to his hips and legs.  The pain was constant, but worse with standing, walking, twisting, and sitting.  The Veteran reported that he had retired the past October.  He was able to swim but was not active in sports.  The Veteran reported flare ups three to four times per week.  He reported no hospitalizations or surgeries for his back problems.  The examiner stated that the Veteran "has had 24 hr incapacitation once per month."  There was no urinary or bowel incontinence.  On examination, the Veteran was able to walk on his heels and tip toes.  There was tenderness at the area of L3, and positive straight leg raising test at 10 degrees.  Deep tendon reflexes were 2+ bilaterally in the Achilles.  There was normal tactile sensation to both lower extremities.  Active range of motion of the lumbosacral spine was:  flexion to 80 degrees without pain; extension to 20 degrees without pain; left and right rotation to 40 degrees bilaterally without pain; and left and right lateral flexion to 20 degrees bilaterally without pain.  The examiner indicated that the motion examination was done three times.

On a July 2011 VA examination, flexion was noted to 90 degrees, extension to 10 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 25 degrees.  There was no pain, weakness, fatigability, incoordination, or instability.  After three repetitions, there was no additional loss of function.

On VA examination in January 2014, the Veteran reported daily back pain, with shooting pain and numbness down both legs with walking or sitting too long.  The Veteran used medication daily for back pain.  He reported having to lay down for relief.  The Veteran reported flare-ups during which his pain increased and his range of motion decreased.  Active range of motion of the lumbosacral spine was:  flexion to 75 degrees without pain; extension to 20 degrees without pain; left and right rotation to 30 degrees bilaterally without pain; and left and right lateral flexion to 30 degrees bilaterally without pain.  There was no additional limitation of motion with repetitive motion testing.  The examiner stated that there was functional loss in the form of less movement than normal, weakened movement, and pain on movement, but as the Veteran was not experiencing a flare-up at the time of the examination it could not be determined the extent of the loss of function during such flare-up.  Right paraspinous tenderness was noted.  There was no guarding or muscle spasm present.  Muscle strength testing was normal in the lower extremities.  Knee and ankle reflexes were 2+ bilaterally.  Dermatone testing showed decreased sensation in the thigh/knee bilaterally.  Straight leg raising test was normal bilaterally.  There was mild radiculopathy bilaterally.  There were no other neurologic abnormalities present.  The examiner noted intervertebral disc syndrome, but indicated that there had been no incapacitating episodes in the past 12 months.  The Veteran reported regular use of a brace and cane, and occasional use of a wheelchair and walker.  The examiner stated that the Veteran's low back disability impacted his ability to work; the Veteran was retired but he reported he could not do activities that require prolonged sitting, standing, bending, and lifting more than 20 pounds.  The Veteran also reported difficulty going up and down stairs or climbing.

The Board notes that service connection for right lower extremity radiculopathy and left lower extremity radiculopathy, each assigned a 10 percent rating, was granted in a February 2014 rating decision; the Veteran has not expressed disagreement with the ratings assigned for these disabilities, and the Board will not address those ratings in this decision.

During the pendency of the claim, at worst, forward flexion of the thoracolumbar spine has been limited to 75 degrees and combined range of motion to 205 degrees even with consideration of painful motion and other factors and there was no evidence of guarding or muscle spasm.  Accordingly, the criteria for a 20 percent rating, the next higher rating available, which requires flexion to at most 60 degrees, a combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, have not been met.

Alternatively, the record does not show any evidence of "incapacitating episodes" as defined by the regulations.  While the May 2009 examiner reported the Veteran's history of "24 hr incapacitation once per month," there is no indication in the record of bed rest prescribed by a physician and treatment by a physician.  Accordingly, evaluation under those criteria is not appropriate.

With regard to whether a disability rating in excess of 10 percent is warranted on the basis of functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet.App. 202 (1995), the Board concludes that the Veteran's current 10 percent disability rating contemplates his current functional impairment.

The January 2014 VA examiner noted that the Veteran had functional loss in the form of less movement than normal, weakened movement, and pain on movement, but as the Veteran was not experiencing a flare-up at the time of the examination it could not be determined the extent of the loss of function during such flare-up.  This does not provide evidence of functional impairment beyond the limitation to range of motion that is reflected in the range of motion measurements recorded in the examination reports.  Additionally, the Veteran's degenerative disc disease has not been manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, such as to warrant a higher rating.

For these reasons, the Board finds that the Veteran's degenerative disc disease is not manifested by symptoms, including functional loss, that more nearly approximate the criteria for the next higher rating.

Consideration has also been given regarding entitlement to a separate rating for neurological abnormalities.  As noted above, the Veteran is currently in receipt of separate ratings for mild radiculopathy of the right and left lower extremities.  The record is absent any evidence of bowel or bladder impairment, or other symptoms of neurological abnormalities during the pendency of the appeal.  Accordingly, another separate rating for neurological abnormalities is not warranted.

In sum, the preponderance of the evidence is against the claim for a rating in excess of 10 percent for degenerative disc disease of the lumbar spine; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §3.102.

Consideration has also been given regarding whether the schedular rating is inadequate, requiring that the RO refer the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

An initial determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability. If the schedular rating criteria do reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops. If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization. If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Thun v. Peake, 22 Vet.App. 111 (2008).

Here, the first Thun element is not satisfied. The Veteran's service-connected back disability is productive of pain, stiffness, limited motion, weakness, radiculopathy, and flare-ups. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.

The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion and incapacitating episodes. See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the schedular rating criteria reasonably describe the Veteran's disability picture, which is productive of pain, stiffness, limited motion, weakness, radiculopathy, and flare-ups.  In short, there is nothing exceptional or unusual about the Veteran's back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's back disability, referral for extraschedular consideration is not required.

Left Knee/Tibia and Fibula

The Veteran suffered fracture of the left tibia and fibula in a fall from a fifth floor balcony during service in 1974.  A November 1975 rating decision granted service connection for fracture, closed junction, middle and lower thirds, left tibia and fibula.  An initial noncompensable rating was assigned.

In June 2007, the Veteran filed a claim for increase, noting he experienced pain in the lower left leg as well as pain and swelling in the left knee.  In a March 2008 rating decision, the RO increased the rating of the left lower extremity disability to 10 percent from June 2007.  The disability was now characterized as "fracture, closed junction, middle and lower thirds, left tibia and fibula (claimed as left knee pain)."   

The September 2011 rating decision on appeal continued the 10 percent rating for the disability, now characterized as left knee with osteoarthritis with degenerative changes (previously evaluated as fracture closed junction middle and lower third left tibia and fibula (claimed as left knee pain)).  

In his October 2011 notice of disagreement, the Veteran contended that he was entitled to a separate evaluation for the degenerative changes of his left knee as this was a separate and distinct disability from the fracture residuals.  The Board will review the rating of the lower extremity disability, to include the left knee and the left tibia/fibula, and determine whether any additional rating is warranted.

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, a 40 percent rating is warranted when there is nonunion of, with loose motion, requiring a brace.  A 30 percent rating is warranted when there is malunion with marked knee or ankle disability.  A 20 percent rating is warranted when there is malunion with moderate knee or ankle disability.  A 10 percent rating is warranted when there is malunion with slight knee or ankle disability.

Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a , Diagnostic Code 5003 (2014).  The knee is considered a major joint.  38 C.F.R. § 4.45(f).

Diagnostic Codes 5260 and 5261 provide the rating criteria for limitation of knee motion.  Normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Pursuant to Diagnostic Code 5260, limitation of knee flexion to 60 degrees is rated as noncompensable, limitation of knee flexion to 45 degrees is rated as 10 percent disabling, limitation of knee flexion to 30 degrees is rated as 20 percent disabling, and limitation of knee flexion to 15 degrees is rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Pursuant to Diagnostic Code 5261, limitation of knee extension to 5 degrees is rated as noncompensably disabling; limitation of knee extension to 10 degrees is rated as 10 percent disabling; limitation of knee extension to 15 degrees is rated as 20 percent disabling; limitation of knee extension to 20 degrees is rated as 30 percent disabling; limitation of knee extension to 30 degrees is rated as 40 percent disabling; and limitation of knee extension to 45 degrees is rated as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In addition to ratings based on limitation of motion, a separate rating may be awarded based on knee instability.  Pursuant to Diagnostic Code 5257, 10, 20, and 30 percent ratings for instability are assigned depending on whether the impairment of the knee, involving either recurrent subluxation or lateral instability, is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Ratings are also available pursuant to Diagnostic Codes 5256, 5258, 5259, and 5263 when there is evidence of knee ankylosis, dislocated semilunar cartilage with locking episodes and effusion into the joint, symptomatic removed cartilage, and genu recurvatum, respectively.  See 38 C.F.R. § 4.71a Diagnostic Codes 5256, 5258, 5259, 5263.

On a February 2008 VA examination, the Veteran reported a moderate level of discomfort in the left tibia and fibula.  There was tenderness to palpation across the medial aspect of lower left inferiorly.  The lower leg pain limited him from jogging but not from walking; he could walk up to two miles before needing to sit.  On examination, the Veteran had a mild antalgic gait, but he used no assistive devices.  There was mild enlargement of the left lower leg compared to the right.  X-rays showed old healed fractures of the left tibia and fibula, and mild degenerative disease of the left knee. 

On VA general medical examination in January 2011, the Veteran reported that his tibia and fibula fractures in service had recovered well, but that he had developed left knee pain and swelling over the years.  

VA outpatient treatment records show the Veteran was seen with left knee pain complaints beginning in November 2010.  At that time his left knee range of motion was noted to be from -15 degrees of extension to 110 degrees of flexion, both with pain noted.  In March 2011 the ranges were from -10 degrees of extension to 110 degrees of flexion, without pain noted.  

On VA examination in July 2011, the Veteran reported constant left knee grinding pain, with associated weakness, fatigue, lack of endurance, and stiffness, but no redness, locking, swelling, or heat.  This was worse if he did not wear a brace and with twisting and walking for more than one mile.  The Veteran used a brace and cane, but not a walker or wheelchair.  The Veteran reported that he retired in 2007 after working as a sheet metal worker for 30 years.  Examination showed no effusion, deformity, instability, or tenderness of the left knee.  There was negative McMurray's sign and anterior and posterior drawer testing.  Crepitus was noted.  Passive range of motion elicited no pain.  Flexion was to 100 degrees and extension to zero degrees.  There was no pain, weakness, fatigability, incoordination, or instability.  There was no loss of function with three repetitions of the testing.  The examiner diagnosed left knee osteoarthritis with degenerative changes but no instability.

On VA examination in January 2014, the Veteran reported left knee weakness for which he wore a brace.  He reported daily left knee pain, with swelling if he sits longer than three hours or stands too long.  He reported having retired from his job because he could not do the duties required.  He reported occasional flare-ups of left knee pain, with loss of range of motion; he used ice, elevation, and pain medication for these flare-ups.  Range of left knee motion was from zero to 90 degrees, with pain only noted at the extremes.  Ranges of motion were unchanged after repetitive testing.  While the Veteran reported loss of range of motion during flare-ups, the examiner was unable to address the extent of this as the Veteran was not experiencing a flare-up during the examination.  Instability testing was normal for anterior, posterior, and medial-lateral testing.  There was no evidence of patellar subluxation/dislocation.  There was no tibial and/or fibular impairment.  The examiner stated that the Veteran's left knee disability impacted his ability to work as the Veteran stated that he could not do any activities that required kneeling, squatting, climbing, prolonged sitting, and standing.  

As the Veteran consistently demonstrated left knee flexion to at least 90 degrees, this range of motion does not more nearly approximate or equate to flexion limited to 45 degrees, the criterion for a 10 percent rating for limitation of flexion under Diagnostic Code 5260.  Further, as the Veteran demonstrated left knee extension to zero degrees, this range of motion does not more nearly approximate or equate to extension to 10 degrees, the criterion for a 10 percent rating for limitation of extension under Diagnostic Code 5261.

With regard to whether a higher rating is warranted based on functional loss, while the Veteran experienced pain on motion, the pain did not create any additional limitation of motion, thereby rising to the level of functional loss to 45 degrees of flexion or 10 degrees of extension, the criteria for compensable ratings under Diagnostic Codes 5260 and 5261.  See Mitchell, 25 Vet. App. at 43 (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).

The current 10 percent rating is warranted under Diagnostic Code 5003 for degenerative arthritis of the left knee with the limitation of motion noncompensable under the appropriate diagnostic code.

In the absence of any objective (or reported) evidence of knee instability, the findings do not more nearly approximate or equate to slight recurrent subluxation or lateral instability, the criterion for a separate 10 rating pursuant Diagnostic Code 5257.  Moreover, as there was no objective evidence of instability, an increased rating based on moderate recurrent subluxation or lateral instability, the criterion for the next higher rating under Diagnostic Code 5257, is not warranted.

A separate rating is not warranted under DC 5262 as malunion of the tibia and fibula is not shown, ankle disability associated with the tibia and fibula fracture residuals is not demonstrated, and the Veteran is already being compensated for his knee disability.

With regard to whether a disability rating in excess of 10 percent is warranted on the basis of functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet.App. 202 (1995), the Board concludes that the Veteran's current 10 percent disability rating contemplates his current functional impairment.

The January 2014 VA examiner noted that the Veteran had functional loss in the form of less movement than normal, but as the Veteran was not experiencing a flare-up at the time of the examination it could not be determined the extent of the loss of function during such flare-up.  This does not provide evidence of functional impairment beyond the limitation to range of motion that is reflected in the range of motion measurements recorded in the examination reports.  For these reasons, the Board finds that the Veteran's left knee disability is not manifested by symptoms, including functional loss, that more nearly approximate the criteria for the next higher rating.

Consideration has also been given regarding whether the schedular rating is inadequate, requiring that the RO refer the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

An initial determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability. If the schedular rating criteria do reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops. If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization. If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Thun v. Peake, 22 Vet.App. 111 (2008).

Here, the first Thun element is not satisfied.  The Veteran's service-connected left knee disability is productive of pain, stiffness, limited motion, and flare-ups.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.

The diagnostic codes in the rating schedule corresponding to disabilities of the knee provide disability ratings on the basis of limitation of motion and instability.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the schedular rating criteria reasonably describe the Veteran's disability picture, which is productive of pain, stiffness, limited motion, and flare-ups.  In short, there is nothing exceptional or unusual about the Veteran's left knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's left knee disability, referral for extraschedular consideration is not required.


ORDER

A rating in excess of 10 percent for degenerative disc disease, lumbar spine, is denied.

A rating in excess of 10 percent for left knee with osteoarthritis/degenerative changes, previously evaluated as fracture, closed, junction, middle lower third of left tibia and fibula, is denied.


REMAND

The Veteran was treated for a pulmonary embolism in February 2007.  Service connection for pulmonary embolus secondary to deep venous thrombosis related to the service connected left tibia and fibula fractures was granted in a March 2008 rating decision.  An initial 100 percent rating was assigned from January 26, 2007, with a noncompensable rating assigned from August 1, 2007.

The September 2011 rating decision on appeal continued the noncompensable rating.  The statement of the case (SOC) dated in February 2014 incorrectly listed the issue as though the current rating was 10 percent instead of zero percent.  However, the analysis of the rating contained in the SOC made it clear that the current rating was noncompensable, and there is nothing to indicate that the Veteran is unaware that his actual rating is noncompensable.  

The Veteran's pulmonary emboli residuals have been rated under 38 C.F.R. § 4.97, Diagnostic Code 6817, applicable to pulmonary vascular disease.  The criteria of Diagnostic Code 6817 specifically reference pulmonary embolism, and provide that when the disease is asymptomatic, following resolution of pulmonary thromboembolism, a noncompensable rating is assigned.  A 30 percent rating is assigned when there is symptomatic pulmonary vascular disease, following resolution of acute pulmonary embolism.  A 60 percent rating is assigned when there is chronic pulmonary thromboembolism requiring anticoagulant therapy, or following inferior vena cava surgery without evidence of pulmonary hypertension or right ventricular dysfunction.  The maximum 100 percent rating is assigned when there is primary pulmonary hypertension; or chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale; or pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy or cor pulmonale.  A note to the Rating Schedule indicates that other residuals following a pulmonary embolism should be evaluated under the most appropriate rating code.

On VA examination in February 2008, the Veteran reported being short of breath with activities such as trying to run, swim, play in the pool, or going up or down ladders and stairs.  The Veteran reported that he stopped taking Coumadin in August 2007.  

On VA examination in January 2011, the Veteran reported being on Coumadin for after a clot was noted behind the left knee in 2010.  On examination, the lungs were clear and the heart was regular, with no murmurs.

Chest X-ray in February 2011 showed the heart, mediastinum, pulmonary vascularity, and lungs within normal limits.  Echocardiogram in March 2011 showed no evidence of pulmonary hypertension or pericardial effusion.

On VA examination in July 2011, the examiner noted that the Veteran was on Coumadin for deep venous thrombosis.  The Veteran reported dyspnea with mild activity.  On VA examination in January 2014, the Veteran reported that he takes Warfarin (Coumadin), that he bleeds easily, and that he sometimes experiences shortness of breath with activity.  

It is unclear from the record as it now stands whether the Veteran's service connected pulmonary embolus disability is symptomatic.  While the examiners of record have noted his complaints of shortness of breath, they have not specifically stated whether this is attributable to the pulmonary embolus that was first noted in 2007.  Further, while the Veteran is apparently taking Coumadin, it is not clear if that is specifically for pulmonary embolus.  These points must be addressed in a new VA examination.

The Veteran has not been provided notice of the information or evidence needed to establish TDIU, nor has he been provided a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  As the issue of entitlement to TDIU is part and parcel of the increased rating claims and further development must be accomplished on the TDIU claim, the issue is remanded for appropriate development.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Assistance Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes the criteria required for a TDIU.

2.  Schedule the Veteran for a VA pulmonary examination.  The claim file must be made available to and reviewed by the examiner.  The examiner is asked to address the following:

(a)  State whether the Veteran is symptomatic status-post pulmonary embolism.  Specifically, address whether his complaints of shortness of breath are related to his pulmonary embolus or another cause.  

(b)  State whether any present chronic pulmonary embolism requires anticoagulant therapy or follows inferior vena cava surgery without evidence of pulmonary hypertension or right ventricular dysfunction.  Address whether the use of Coumadin is specifically for pulmonary embolus.

(c)  State whether pulmonary vascular disease involves primary pulmonary hypertension, or chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale; or pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy or cor pulmonale. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Then, adjudicate the claims, to include entitlement to TDIU.  If any benefit remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


